Opinion by
Mr. Justice Elkin,
We have read with care the able and exhaustive argu*200ment-of- the learned counsel for appellants but have not been convinced that the trial Judge committed error in directing a verdict for defendant. The learned court below followed the rule of our Pennsylvania cases in holding that there can be no recovery' of damages for bodily or mental suffering resulting from fright unconnected with physical injury. While, it is true, this rule has been relaxed more or less in some jurisdictions, it has been uniformly upheld and applied in our state: Fox v. Borkey, 126 Pa. 164; Ewing v. Railway Co., 147 Pa. 40; Linn v. Duquesne Boro., 204 Pa. 551; Huston v. Freemansburg Boro., 212 Pa. 548; Chittick v. Rapid Transit Co., 224 Pa. 13. In very recent cases the rule has been reiterated as being settled law here. The only question, therefore, that can arise in the case at bar is whether the injury complained of resulted from nervous shock. It is argued for appellants that the learned court below erred in two important particulars: First, in assuming that there could be no recovery for an injury produced by fright alone in a case where the relation of carrier and passenger existed; and, second, in assuming that the injury suffered in the present case was produced by fright unaccompanied by physical violence. As to the first proposition it may be stated that while the relation.of the parties may and does affect the degree of care owed by one to the other, the rule as to nervous shock does not depend upon such considerations. The answer to the second proposition depends upon the facts and as we read the testimony only one conclusion can be drawn and that is that the miscarriage resulted from the nervous shock occasioned by the car bumping over the track at the open switch. The wife, one of the appellants here, so testified and so did the physician who attended her. In refusing the motion for a new trial the learned court below set out at some length the testimony of Mrs. Morris and her physician in which it was admitted by the one.and testified by the other that the miscarriage was caused by the nervous shock. These were the witnesses *201most competent to testify as to the causes which produced the injury complained of and we do not understand how it can be considered error for the learned court to assume as a fact what had been expressly stated in the testimony relied on to sustain a recovery. It is a matter not only of scientific but of common knowledge that miscarriages are often caused by fright or nervous shock, and the testimony in this case simply shows that what frequently happens in'the natural order of things did occur. There was no evidence, sufficient to be submitted to the jury, to warrant a finding that the miscarriage was caused by any physical injury. Under these circumstances the learned trial judge was clearly right in applying the rule of our cases and in directing a verdict for the defendant.
Judgment affirmed.